THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: April 12, 2019

                                                   G. Michael Halfenger
                                                   Chief United States Bankruptcy Judge
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WISCONSIN
                             Court Minutes and Order

CHAPTER:                            11
DATE:                               April 10, 2019
JUDGE:                              G. Michael Halfenger
CASE NO.:                           17-22900
DEBTOR:                             City Wide Investments, LLC
NATURE OF HEARING:                  Chapter 11 status hearing
APPEARANCES:                        Leonard Leverson, appearing for the debtor
                                    Laura Steele, appearing for the United States Trustee
                                    Gregory Kruse, appearing for the City of Milwaukee
COURTROOM DEPUTY:                   Sara Hackbarth
LAW CLERK:                          Shay A. Agsten

The court held a status hearing in this chapter 11 case. The court noted that the debtor’s
authorization for use of cash collateral expired on December 31, 2018, see ECF No. 58.
Counsel for the debtor orally moved to extend the use of cash collateral until the earlier
of plan confirmation or October 9, 2020. The court instructed Mr. Leverson to draft an
order stating that the court was conditionally granting the debtor’s motion for use of
cash collateral until the earlier of plan confirmation of October 9, 2020, unless First
Citizens State Bank, Watersone Bank or any other party with an interest in the collateral
files an objection within 21 days. After the court signs that order, the debtor must serve
the order on First Citizens State Bank, Waterstone Bank, and any other party with an
interest in the motion forthwith.

The court set July 1, 2019, as the deadline to file proofs of claims in this case. Mr.
Leverson to submit a proposed order.

                                           #####




             Case 17-22900-gmh       Doc 119     Filed 04/15/19      Page 1 of 1
